In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00411-CR

KIRK LYNN WRIGHT, Appellant                §    On Appeal from the 297th District
                                                Court
                                           §
                                                of Tarrant County (1565482D)
V.                                         §
                                                December 5, 2019
                                           §
                                                Opinion by Chief Justice Sudderth
THE STATE OF TEXAS                         §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth_______________
                                         Chief Justice Bonnie Sudderth